Reasons for Allowance
Claims 1-24 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses gathering media content subscriber  attributes related to media devices that control media content programming for use in a voice control session; receiving a context-driven voice control request from a user during the voice control session to control a media device; dynamically generating and presenting a list of available control and support pathways to a media content subscriber  based on the media content subscriber  attributes and the context-driven voice control request of that particular media content subscriber; wherein each combination of media content subscriber  attributes and context- driven voice control requests generates different control support pathways and categories presented to the media content subscriber; in response to a vocal selection by a user of an available control and support pathway, presenting stages sequentially to the user, each stage having a list of actions that the user can select to facilitate resolution to the user's context-driven voice control request; in response to receiving a vocal selection of an action in the voice control session, updating the stages sequentially presented to the user in the available control and support pathways to facilitate resolution to the user's context-driven voice control request; and in response to receiving a vocal selection of an action in the voice control session, sending an authorization signal via an external system to perform a media device control function related to the vocally selected action determined by media content subscriber  attributes and the context-driven voice control request.
Inter alia, independent claims 11 and 20, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426